                    Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 1 of 19


 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 SOUTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known):                                     Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     BGT Interior Solutions, Inc.

2.   All other names debtor used       fka Builders Granite & Tile, Inc.
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           7      6      –      0      6        7    1         6   1     8

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       5169 Ashley Court
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Houston                             TX       77041
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Harris                                                          from principal place of business
                                       County



                                                                                                       Number     Street




                                                                                                       City                          State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                            Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                    Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 2 of 19


Debtor BGT Interior Solutions, Inc.                                                      Case number (if known)

7.   Describe debtor's business        A. Check one:

                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            None of the above


                                       B. Check all that apply:

                                            Tax-exempt entity (as described in 26 U.S.C. § 501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in
                                            15 U.S.C. § 80a-3)
                                            Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                       C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes




8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                         Chapter 7
                                            Chapter 9
     A debtor who is a "small               Chapter 11. Check all that apply:
     business debtor" must check                            The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
     the first sub-box. A debtor as                         aggregate noncontingent liquidated debts (excluding debts owed to insiders or
     defined in § 1182(1) who elects                        affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
     to proceed under subchapter V                          recent balance sheet, statement of operations, cash-flow statement, and federal
     of chapter 11 (whether or not                          income tax return or if any of these documents do not exist, follow the procedure
     the debtor is a "small business                        in 11 U.S.C. § 1116(1)(B).
     debtor") must check the second
     sub-box.                                                 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, AND IT CHOOSES TO PROCEED UNDER SUBCHAPTER V
                                                              OF CHAPTER 11. If this sub-box is selected, attach the most recent balance
                                                              sheet, statement of operations, cash-flow statement, and federal income tax
                                                              return, or if any of these documents do not exist, follow the procedure in
                                                              11 U.S.C. § 1116(1)(B).

                                                              A plan is being filed with this petition.

                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                              Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                              form.

                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                              Rule 12b-2.

                                            Chapter 12




Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 2
                    Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 3 of 19


Debtor BGT Interior Solutions, Inc.                                                       Case number (if known)

9.   Were prior bankruptcy                  No
     cases filed by or against
     the debtor within the last 8           Yes. District                                        When                    Case number
     years?                                                                                             MM / DD / YYYY

                                                 District                                        When                    Case number
     If more than 2 cases, attach a
                                                                                                        MM / DD / YYYY
     separate list.
                                                 District                                        When                    Case number
                                                                                                        MM / DD / YYYY

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes. Debtor                                                        Relationship
    affiliate of the debtor?
                                                   District                                                    When
     List all cases. If more than 1,                                                                                          MM / DD / YYYY
     attach a separate list.                       Case number, if known


                                                   Debtor                                                      Relationship

                                                   District                                                    When
                                                                                                                              MM / DD / YYYY
                                                   Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                            Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                            days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                            any other district.

                                            A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                            district.




Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
                    Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 4 of 19


Debtor BGT Interior Solutions, Inc.                                                  Case number (if known)

12. Does the debtor own or               No
    have possession of any               Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal                 needed.
    property that needs
                                              Why does the property need immediate attention?               (Check all that apply.)
    immediate attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                   safety.
                                                   What is the hazard?

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                   attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                   related assets or other options).

                                                   Other


                                              Where is the property?
                                                                           Number      Street




                                                                           City                                       State      ZIP Code

                                              Is the property insured?

                                                   No
                                                   Yes. Insurance agency

                                                           Contact name

                                                           Phone


              Statistical and adminstrative information
13. Debtor's estimation of        Check one:
    available funds                   Funds will be available for distribution to unsecured creditors.
                                      After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                      creditors.

14. Estimated number of                  1-49                              1,000-5,000                         25,001-50,000
    creditors                            50-99                             5,001-10,000                        50,001-100,000
                                         100-199                           10,001-25,000                       More than 100,000
                                         200-999

15. Estimated assets                     $0-$50,000                        $1,000,001-$10 million              $500,000,001-$1 billion
                                         $50,001-$100,000                  $10,000,001-$50 million             $1,000,000,001-$10 billion
                                         $100,001-$500,000                 $50,000,001-$100 million            $10,000,000,001-$50 billion
                                         $500,001-$1 million               $100,000,001-$500 million           More than $50 billion

16. Estimated liabilities                $0-$50,000                        $1,000,001-$10 million              $500,000,001-$1 billion
                                         $50,001-$100,000                  $10,000,001-$50 million             $1,000,000,001-$10 billion
                                         $100,001-$500,000                 $50,000,001-$100 million            $10,000,000,001-$50 billion
                                         $500,001-$1 million               $100,000,001-$500 million           More than $50 billion




Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 4
                    Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 5 of 19


Debtor BGT Interior Solutions, Inc.                                                      Case number (if known)


              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative             this petition.
    of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on 06/23/2021
                                                      MM / DD / YYYY



                                          X /s/ Robert Wagner
                                              Signature of authorized representative of debtor
                                              Robert Wagner
                                              Printed name
                                              Vice President, Director
                                              Title

18. Signature of attorney                X /s/ Kimberly A. Bartley                                                Date   06/23/2021
                                            Signature of attorney for debtor                                             MM / DD / YYYY

                                            Kimberly A. Bartley
                                            Printed name
                                            Waldron & Schneider, L.L.P.
                                            Firm name
                                            15150 Middlebrook Drive
                                            Number          Street



                                            Houston                                                    TX                 77058
                                            City                                                       State              ZIP Code


                                            (281) 488-4438                                             kbartley@ws-law.com
                                            Contact phone                                              Email address
                                            24032114                                                   TX
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 5
                    Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 6 of 19


 Fill in this information to identify the case:
 Debtor name        BGT Interior Solutions, Inc.

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number                                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and          Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor                professional          unliquidated,   secured, fill in total claim amount and
                               contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   The Wetz Supply Chain,                             Judgment                                                               $1,601,705.44
    LLC
    c/o Jonathan Charnitski
    Andy Brown & Assoc
    PLLC
    1023 Springdale Rd, Ste
2   Texas Comptroller of                               Sales & Use Taxes                                                      $1,314,577.15
    Public Accounts
    P.O Box 13528, Capitol
    Station
    Austin, Texas 78711-
    3528
3   US Customs and Border                              Duty Fees-Import                                                         $785,353.42
    Patrol                                             Tarrifs
    c/o Givens & Johnston
    950 Echo Lane, Ste 360
    Houston, TX 77024

4   International Builders                             Goods & Services                                                         $383,446.01
    Supply
    2933 Eisenhower, Ste
    110
    Carrollton, TX 75007

5   Texas State Comptroller                            Sales Tax -                                                              $321,865.85
    PO Box 149348                                      Penalties & Int
    Austin, TX 78714-9348




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
                    Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 7 of 19


Debtor       BGT Interior Solutions, Inc.                                        Case number (if known)
             Name


 Name of creditor and          Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor              professional          unliquidated,   secured, fill in total claim amount and
                               contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                     government                            calculate unsecured claim.
                                                     contracts)
                                                                                           Total           Deduction       Unsecured
                                                                                           claim, if       for value       claim
                                                                                           partially       of
                                                                                           secured         collateral
                                                                                                           or setoff
6   Readers Wholesale                                Goods & Services                                                         $189,915.14
    PO Box 550607
    Houston, TX 77255-
    0607



7   Emser Tile                                       Goods & Services                                                         $180,637.55
    PO Box 69339
    Los Angeles, CA 90069-
    0339



8   Shaw Industries                                  Goods & Services                                                         $176,300.58
    PO Box 840016
    Dallas, TX 75284-0016




9   Daltile                                          Goods & Services                                                         $129,419.94
    11711 Fuqua St
    Houston, TX 77034




10 Interceramic                                      Goods & Services                                                         $114,843.67
   2333 S Jupiter Rd
   Garland, TX 75041




11 Mohawk (Celine Locke)                             Goods & Services                                                           $92,531.42
   160 South Industrial Blvd
   Calhoun, GA 30701




12 H&E Equipment Services                            Goods & Services                                                           $61,459.67
   7500 Pecue Lane
   Baton Rouge, LA 70806




13 MS International, Inc.                            Goods & Services                                                           $45,729.21
   14777 Chrisman Rd
   Houston, TX 77039




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 2
                    Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 8 of 19


Debtor       BGT Interior Solutions, Inc.                                        Case number (if known)
             Name


 Name of creditor and          Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor              professional          unliquidated,   secured, fill in total claim amount and
                               contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                     government                            calculate unsecured claim.
                                                     contracts)
                                                                                           Total           Deduction       Unsecured
                                                                                           claim, if       for value       claim
                                                                                           partially       of
                                                                                           secured         collateral
                                                                                                           or setoff
14 Swift Train Co                                    Goods & Services                                                           $40,459.84
   PO Box 677212
   Dallas, TX 75267-7212




15 Floorfolio Industries                             Goods & Services                                                           $32,828.32
   110 Mayfield Ave
   Edison, NJ 08837




16 Cosentino                                         Goods & Services                                                           $32,146.10
   1315 W Sam Houston
   Pkwy N
   Unit 1150
   Houston, TX 77043

17 T&L Distributin                                   Goods & Services                                                           $29,685.13
   PO Box 40449
   Houston, TX 77240




18 Insur-United Health Care                          Goods & Services                                                           $26,676.98
   UHS Premium Billing
   PO Box 94107
   Palastine, IL 60094-4017



19 Atlas Carpet Mills                                Goods & Services                                                           $26,548.59
   PO Box 912673
   Denver, CO 80291-2673




20 Arizona Tile                                      Goods & Services                                                           $22,340.51
   9010 West Little York
   Houston, TX 77040




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 3
                  Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 9 of 19


                                          UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION
  IN RE:   BGT Interior Solutions, Inc.                                            CASE NO

                                                                                   CHAPTER     11

                                      VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 6/23/2021                                          Signature   /s/ Robert Wagner
                                                                    Robert Wagner
                                                                    Vice President, Director




Date                                                    Signature
Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 10 of 19



                  7 Hill Transport
                  PO Box 200217
                  Cartersville, GA   30120-9004



                  Anytime Fuel Pros LLC
                  18325 Bracken Dr
                  Bracken, TX 78266



                  Arizona Tile
                  9010 West Little York
                  Houston, TX 77040



                  Atlas Carpet Mills
                  PO Box 912673
                  Denver, CO 80291-2673



                  Beasley Tire Service, Inc
                  PO Box 11556
                  Houston, TX 77293-1556



                  Bohreer & Zucker LLP
                  109 N Post Oak Ln
                  Ste 425
                  Houston, TX 77024


                  Building Plastics, Inc
                  PO Box 405300
                  Atlanta, GA 30384-5300



                  C&C Wholesale Distributors
                  11048 Grissom Lane
                  Dallas, TX 75229



                  Casa Investments, Inc.
                  5169 Ashley
                  Houston, TX 77041
Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 11 of 19



                  Casa Investments, Inc.
                  5169 Ashley Ct
                  Houston, TX 77041



                  Ceasarstone, USA
                  PO Box 603791
                  Charlotte, NC 28260



                  Ceramic Technics
                  1298 Old Alpharetta Rd
                  Alpharetta, GA 30005



                  CIT
                  10201 Centurion Pkwy N Ste 100
                  Jacksonille, FL 32256



                  CIT Group
                  21146 Network Place
                  Chicago, IL 60673-1211



                  City of Houston
                  PO Box 1560
                  Houston, TX 77251



                  CLS Technology
                  PO Box 1066
                  Katy, TX 77483



                  Comcast
                  PO Box 37601
                  Philadelphia, PA    19101-0601



                  Cosentino
                  1315 W Sam Houston Pkwy N
                  Unit 1150
                  Houston, TX 77043
Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 12 of 19



                  Creating Your Space
                  PO Box 22456
                  New York, NY 10087-2456



                  Crossville Tile & Stone
                  PO Box 3546
                  Crossville, TX 38557



                  Daltile
                  11711 Fuqua St
                  Houston, TX 77034



                  Darr Equipment
                  21500 Springbridge Dr.
                  Houston, TX 77073



                  Datavox
                  6650 S Sam Houston Pkwy S
                  Houston, TX 77072



                  Dynamic Stone International LLC
                  2933 Eisenhower St
                  Ste 110
                  Carrollton, TX 75007


                  Dysart Taylor Lay Cotter & MCM
                  PO Box 410044
                  Kansas City, MO 64141



                  Ecore
                  119 South Tree Dr
                  Lancaster, PA 17063



                  Elevated Technologies
                  410 W Grand Parkway S
                  Ste 375
                  Katy, TX 77494
Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 13 of 19



                  Emser Tile
                  PO Box 69339
                  Los Angeles, CA     90069-0339



                  Engineered Floors LLC
                  PO Box 843149
                  Dallas, TX 75284-3149



                  Fed EX
                  PO Box 10306
                  Palatine, IL      60055-0306



                  Ferrellgas-Ashley
                  PO Box 173940
                  Denver, CO 80217-3940



                  Floor Decor & Commercial
                  The CIT Group
                  PO Box 1036
                  Charlotte, NC 2820-1036


                  Floorfolio Industries
                  110 Mayfield Ave
                  Edison, NJ 08837



                  Gran Quartz LP
                  PO Box 7335320
                  Dallas, TX 75373-5320



                  Gulf Coast Exterminators
                  17202 Clay Road Ste 102
                  Houston, TX 77084



                  H&E Equipment Services
                  7500 Pecue Lane
                  Baton Rouge, LA 70806
Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 14 of 19



                  Hilltip Stones, Inc
                  12430 Hempstead Rd
                  Houston, TX 77092



                  Hines-Inwood Center
                  3701 Regent
                  Irving, TX 75063



                  Horizon Italian Tile, Inc.
                  1617 Hi Line Dr
                  Ste 450
                  Dallas TX 75207-3644


                  Hudson Energy
                  PO Box 731137
                  Dallas TX 75373-1137



                  Hudson Energy-KW
                  PO Box 142109
                  Irving, TX 75014



                  Infuse Energy/Shyne Energy-Sharpcrest
                  2121 Sage Rd, Ste 270
                  Houston, TX 77056



                  Insur-United Health Care
                  UHS Premium Billing
                  PO Box 94107
                  Palastine, IL 60094-4017


                  Interceramic
                  2333 S Jupiter Rd
                  Garland, TX 75041



                  International Builders Supply
                  2933 Eisenhower, Ste 110
                  Carrollton, TX 75007
Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 15 of 19



                  Keith Wagner
                  5008 Imperial Dr.
                  Bellaire, TX 77401



                  Law Offices of Dakshini R Sen PC
                  6200 Savoy Dr
                  Ste 270
                  Houston, TX 77036


                  Matson Logistics
                  PO Box 999074
                  Chicago, IL 60693



                  Mobile Mimi
                  PO Box 650882
                  Dallas, TX 75265



                  Mohawk (Celine Locke)
                  160 South Industrial Blvd
                  Calhoun, GA 30701



                  MS International, Inc.
                  14777 Chrisman Rd
                  Houston, TX 77039



                  National Construction Rentals
                  PO Box 4503
                  Pacolma, CA 91333-4503



                  Nexday Logistics
                  PO Box 866
                  Cypress, TX 77140



                  NJ Malin & Assoc LLC
                  PO Box 843860
                  Dallas, TX 75284-3860
Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 16 of 19



                  Nova Healthcare, PA
                  PO Box 840066
                  Dallas, TX 75284-0066



                  Penske
                  PO Box 802577
                  Chicago, IL 660680-2577



                  Personal Lab Services
                  7747 Harwin Drive #102
                  Houston, TX 77036



                  Peter C. Ruggero, Receiver
                  Ruggero Law Firm
                  1411 West Ave, Ste 200
                  Austin, TX 78701


                  Phenix Flooring, LLC
                  PO Box 741953
                  Atlanta, GA 30374-1953



                  Professional Flooring Supply
                  PO Box 7558
                  Fort Worth, TX 76111



                  Readers Wholesale
                  PO Box 550607
                  Houston, TX 77255-0607



                  Regus Management Group LLC
                  PO Box 842456
                  Dallas, TX 75284-2456



                  SBA
                  Office of Disaster Assistance
                  14925 Kingsport Rd
                  Fort Worth, TX 76155
Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 17 of 19



                  SBA
                  409 3rd St SW
                  Washington, DC   20416



                  Schaffer Equipment
                  1023 S Walton Walker Blvd
                  Irving, TX 75060



                  Shaw Industries
                  PO Box 840016
                  Dallas, TX 75284-0016



                  Shelley Marmon
                  Crady Jewett McCulley & Houren LLP
                  2727 Allen Pkwy Ste 1700
                  Houston, TX 77019


                  Shidlofsky Law Firm
                  Greystone Plaze
                  7200 N Mopax Expressway
                  Ste 430
                  Austin, TX 78731

                  Siegfried Rivera
                  201 Alhambra Circle, 11th Fl
                  Coral Gables, FL 33134



                  Spectrum Business
                  4145 S Falkenburg Rd
                  Riverview, FL 33578



                  Stone Source LLC
                  215 park Avenue S
                  New York, NY 10003



                  Sunbelt Rentals
                  PO Box 409211
                  Atlanta, GA 30384-9211
Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 18 of 19



                  Surface Materials
                  PO Box 83336
                  Richardson, TX 75083



                  Swift Train Co
                  PO Box 677212
                  Dallas, TX 75267-7212



                  T&L Distributin
                  PO Box 40449
                  Houston, TX 77240



                  Tajam Granite & Marble
                  6429 W Sam Houston Pkwy N
                  Houston, TX 77042



                  Texas Comptroller of Public Accounts
                  P.O Box 13528, Capitol Station
                  Austin, Texas 78711-3528



                  Texas State Comptroller
                  PO Box 149348
                  Austin, TX 78714-9348



                  Texprint
                  2500 Central Parkway Ste T
                  Houston, TX 77092-7713



                  The Houtonian Club
                  PO Box 203650
                  Dallas, TX 75320-3650



                  The Wetz Supply Chain, LLC
                  c/o Jonathan Charnitski
                  Andy Brown & Assoc PLLC
                  1023 Springdale Rd, Ste 11F
                  Austin, TX 78721
Case 21-32124 Document 1 Filed in TXSB on 06/23/21 Page 19 of 19



                  Thorntree
                  10105 West Gulf Bank
                  Houston, TX 77040



                  TIAA Commercial Finance Inc
                  PO Box 911608
                  Denver, CO 80291-1608



                  Triton Stone
                  9501 Baythorne Dr
                  Houston, TX 77041



                  US Customs and Border Patrol
                  c/o Givens & Johnston
                  950 Echo Lane, Ste 360
                  Houston, TX 77024


                  Valant, John
                  6 Turtle Creek Bend
                  Dallas, TX 75204



                  Veritex
                  2900 North Loop W, Ste 200
                  Houston, TX 77092



                  Wagner, Keith
                  500 Imperial Dr
                  Bellaire, TX 77401



                  Woodwright Hardware
                  425 Regal Row
                  Dallas, TX 75247



                  Worldwide Express
                  PO Box 733360
                  Dallas, TX 75373
